Citation Nr: 1213929	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  05-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1964 to February 1965 and on active duty from June 1975 to February 1980.  The Veteran died in July 2002.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2007, the appellant testified before the undersigned at a Travel Board hearing at the Atlanta, Georgia, RO.

This case was brought before the Board in October 2007 and December 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include providing a VA medical opinion with regard to the claim at issue.  The requested development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in July 2002, the death certificate lists the cause of death as adult respiratory distress syndrome due to pneumonia.

2.  At the time of the Veteran's death, service connection had not been established for any disorder.

3.  The competent and credible evidence of record indicates that the Veteran did not have a service-connected disability that was a direct or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in September 2002, July 2008, and August 2009 fully satisfies the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in September 2002, July 2008, and August 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the claimant what information and evidence was needed to substantiate the claim decided herein.  The letters also requested that the claimant provide enough information for the RO to request records from any sources of information and evidence identified by the claimant, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The August 2009 letter provided this notice to the claimant.  The Board notes that the August 2009 letter provided adequate notice regarding Hupp element (2) as well as element (3) with respect to establishing service connection for the cause of the Veteran's death as due to a disability related to service.  Element (1) of Hupp notice is not applicable in this case, as the Veteran was not service connected for any disability at the time of his death.  Further, the appellant stated at her August 2007 hearing that she believed the Veteran's sleep apnea should be service-connected and that it led to the Veteran's death, thus demonstrating that the appellant was aware that the Veteran was not service connected for any disability at the time of his death.  

The Board observes that the September 2002 letter was sent to the Veteran prior to the November 2002 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess and Hupp, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the July 2008 and August 2009 letters, respectively, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), Dingess, supra, and Hupp, supra, and after the notice was provided the case was readjudicated and a November 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Of record are a death certificate dated July 2002, private medical records and an October 2009 VA medical opinion, to include a January 2011 addendum opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, are available and not part of the claims file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted above, a VA medical opinion was requested in conjunction with the appellant's claim in October 2009, subsequently, an addendum opinion was provided in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the VA medical records.  Accordingly, the Board finds that VA's duty to assist by obtaining a VA opinion with respect to the current issue has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002).  The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of a Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); VAOPGCPREC 3-2003.  In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In the present case, the immediate cause of the Veteran's death was reported on the July 2002 death certificate as adult respiratory distress syndrome due to pneumonia.  The death certificate further noted other significant conditions contributing to death, but not related to the actual cause of death, including obesity and sleep apnea.  The Veteran was not service-connected for any disability at the time of his death.  The appellant asserts that the Veteran had breathing problems during his active service from June 1975 to February 1980, and that after his return from Korea, his breathing problems worsened.  Specifically the appellant believes that the Veteran's sleep apnea, in particular, worsened during his active duty service and that he should have therefore been service-connected for his sleep apnea which contributed to the Veteran's death.  As such, she contends that service connection for the cause of the Veteran's death is warranted.

As noted on the death certificate, the primary cause of the Veteran's death was adult respiratory distress syndrome due to pneumonia.  It was further noted on the death certificate that the time interval between the onset of these primary causes and the Veteran's death was one week.  The Veteran's death was 22 years after his active duty service and there is no indication in his service treatment records that he was treated for any respiratory disorder while in active duty service.  As noted above, a VA medical opinion was initially provided in October 2009.  The VA examiner noted that the Veteran's death from primary cause listed as adult respiratory distress syndrome due to pneumonia was less likely than not related to the Veteran's military service.  The examiner's explanation was that these were acute disorders.  In the January 2011 addendum opinion, the VA examiner again noted that the primary causes of the Veteran's death, adult respiratory distress syndrome and pneumonia, were not at least as likely as not related to the Veteran's active duty service because these were acute events.  

Both the October 2009 and the January 2011 VA examination reports then noted that the contributing cause of obesity preexisted the Veteran's active duty service and was therefore also not etiologically related to the Veteran's active duty service.  In this regard the examiner noted that the Veteran was treated for his preexisting obesity during his military service with weight reduction plans and exercise.  The Board notes that service treatment records indicate that on enlistment examination on June 24, 1975, the Veteran was 12 pounds over the acceptable weight limit at 220 pounds; on June 30, 1975, the Veteran was 210 pounds and 2 pounds overweight.  Under summary of defects and diagnoses, number 52 (weight), the notation OW TDQ (overweight; temporarily disqualified) appears as well as a 3T physical profile for physical capacity or stamina.  Although his weight remained over the maximum allowable by military service regulations, he lost weight between his enlistment in June 1975 (220/210 pounds) and his discharge in February 1980 (209 pounds).  The next available medical evidence of record notes that in September 1982 the Veteran's weight had increased to 382 pounds and he was admitted for gastroplasty for his morbid obesity in October 1982; the Veteran was noted to have gained about 140 pounds in the previous three years.  The Veteran reported being obese all his life and only having his weight under control when he was in the military.  The evidence showed that the Veteran gained significant weight in the few years following his active duty service.  As such, the examiner stated that the Veteran's obesity preexisted service and exhibited no evidence of worsening, indeed it improved, during active duty service and therefore obesity was less likely than not etiologically related to the Veteran's active duty service. 

Finally the October 2009 and January 2011 VA medical opinions addressed whether the Veteran's sleep apnea was related to his active duty service.  The October 2009 VA examination report noted that the Veteran's sleep apnea was diagnosed a couple of years after separation from service, but that it could not be determined if the sleep apnea was related to the Veteran's service without resorting to mere speculation.  In this regard it was noted that the Veteran's service treatment records were absent any complaints of sleep apnea or symptoms related to sleep apnea.  Indeed, the Veteran first reported symptoms of sleep apnea in September 1982.  The Veteran stated the symptoms had begun six months prior, more than two years after separation from active duty service.  While in the hospital for his gastroplasty, the Veteran underwent a sleep study which showed obstructive sleep apnea.  It was noted in the January 2011 VA medical opinion that the most common symptoms for obstructive sleep apnea were loud snoring, fatigue, and daytime sleepiness.  Additionally the examiner noted that risk factors included increasing age, male sex, and obesity.  The January 2011 examination report stated that the Veteran did not have any complaints of sleep apnea or a sleep disorder while in service.  As previously noted, the Veteran was diagnosed about 2.5 years after separation from active duty, at which point the Veteran stated he had been dealing with the symptoms for approximately 6 months.  The VA examiner noted the lay statements of record, including those of the appellant, and letters sent by the Veteran's private treating physician and again opined that a determination of whether sleep apnea was related to active duty service could not be made without speculation.  The examiner explained that the Veteran's service treatment records were absent any complaints of or treatment for a sleep disorder and the Veteran was not diagnosed with a sleep apnea until 2.5 years after discharge from service.  The examiner noted the private physician's statement that the Veteran had sleep disorders that were exacerbated after his tour in Korea, but did not indicate the exact sleep disorders and there were no records of the treatment available for review.  The examiner finally noted, however, that the Veteran's obesity before, during, and after service was likely a contributing factor to the Veteran's sleep apnea and as such there was no way to determine without speculation whether the Veteran's sleep disorder was etiologically related to the Veteran's military service.  

As noted above, in support of her claim of service connection for the cause of the Veteran's death, the appellant submitted evidence which included lay evidence which stated that the Veteran had breathing problems when he returned from Korea.  In this regard, the Board notes that several statements in support were offered.  

The Veteran's daughter stated that the Veteran told her that a doctor during military service told him that he had black spots forming on his lungs.  The Board acknowledges that the Veteran's daughter is competent to relay statements made by her father, but notes that post-service chest x-rays taken in September 1982 and February 1983 revealed no significant abnormalities.  

The Veteran's son also provided a statement in which he stated that his father had displayed respiratory issues for as long as he could remember.  Specifically the Veteran's son noted that the Veteran's breathing problems had worsened upon his return from Korea when the Veteran's son was only 5 years old.  The Veteran's son stated that at that time the Veteran had been in the Army over 8 years.  The Veteran's son further stated that over the next couple of years, the Veteran's breathing became worse and at that time you could hear the Veteran breathe from the other side of the house and he began seeing W.D.R., M.D.  The Veteran's son then stated that he was 8-9 years old when his father developed a sleeping disease and his first signs of physical obesity.  Finally the son stated that the Veteran had a heart attack in 1994.  While again acknowledging that the Veteran's son is competent to provide information regarding the history of his father's illness, the Board notes initially that the Veteran only served in the Army for 5 years.  He previous had active duty for training service in the Reserves, but only for 5 months in the 1960s.  Additionally, it is difficult to determine the exact dates in the Veteran's son's timeline, however the statements seem to indicate that there was some time, a few years, between when the Veteran left active military duty and when he started having sleep problems.  

At her hearing, the appellant testified that during service, the Veteran would drive home on the weekends and he would have periods where she witnessed the Veteran sleeping and then stop breathing.  The appellant also stated that the Veteran sought treatment at the dispensary while in service for his breathing problems; however, the Board notes that the service treatment records are absent any complaints for respiratory issues.  The appellant noted that the everyday exercise that the Veteran did while in the military helped.  The service treatment records indicated that the Veteran was under observation including exercise and diet with regard to his obesity, but not for any respiratory disorders.  She also stated that between 1980 and 1982, the Veteran saw Dr. R. for breathing problems up until when he was hospitalized in 1982.  

The Board notes that a nurse also provided a statement in support of the Veteran which stated that the she had known the Veteran for a period of more than 20 years and that he had chronic respiratory problems during the time that she knew him, to include a chronic cough and difficulty breathing.  She further noted that in the last few years before his death he also suffered from sleep apnea.  The Board notes that the record showed that the Veteran was diagnosed with sleep apnea in 1982 which indicated that the Veteran had sleep apnea for last 20 years of his life.  While the nurse is competent to state what she witnessed with regard to the Veteran's health, her statement appears contrary the objective evidence of record.

The appellant also submitted an August 2007 statement from W.D.R., M.D., in which the physician stated that he had treated the Veteran for sleep apnea and sleep disorders during his lifetime and that these disorders became exacerbated after the Veteran's military service in Korea.  He essentially indicated that after the Veteran returned from Korea, his sleep apnea worsened.  Additionally, the Board notes that the private doctor, subsequent to the October 2007 remand, provided another statement in August 2008 in which he noted having also treated the Veteran for breathing problems in the late 1970s following the Veteran's return from Korea.  It is further noted in the August 2008 letter that the Veteran was having significant breathing problems in the late 1970s that continued to progressively worsen.  The private physician noted that the Veteran had to have surgery as a result of his breathing problems, but that the deterioration continued despite the surgery.  The Veteran developed significant shortness of breath with exertion as well as a severe cough.  The intervals between his lung infections became shorter and his pulmonary decline continued to the point that he could not walk.  Finally the private physician noted that the Veteran's severe lung disease began to create heart issues due to the accumulation of fluids, leading to pulmonary edema.  The private physician noted it was complications from these lung problems that led to the Veteran's death.  Unfortunately, as the doctor was not treating the Veteran at the time of the Veteran's death and for a few years prior, the Veteran's records had been destroyed and could not be provided.

The only other treatment reports of record were the records associated with the Veteran's October 1982 gastroplasty.  Intake and discharge records associated with the surgery indicate that the Veteran sought relief for his severe weight problems and difficulty sleeping.  The records indicate that at the time both the Veteran and his wife reported that the Veteran had a six month history of waking at night.  The wife reported that the Veteran was a very bad snorer and that he had multiple periods of apnea at night where he would stop breathing for as long as 30 seconds.  The Veteran specifically reported that he had not recently felt rested, was falling asleep in the daytime, and felt tired upon awakening for the previous six months.  There was no indication that the Veteran had breathing problems for a long time or that he was being treated or had been previously treated for any sleep disorder.  There were, however, multiple mentions of the Veteran's longstanding smoking habit.  There is no record, nor does the appellant state that the Veteran had surgery other than the gastroplasty.  

The Board further notes that the appellant as well as the private physician both state that he was treating the Veteran in the late 1970s, however, the record indicates that the Veteran was on active duty at the time.  While the record indicated that the Veteran did return from Korea and was stationed in Georgia from the end of 1977 until his discharge, the Board notes that the appellant has reported that the Veteran was treated at the dispensary while in service and that private treatment began after service by Dr. R. until the Veteran's surgery in 1982.  Notably, the Veteran's service treatment records show that the Veteran was seen for numerous maladies during service ranging from minor contusions to severe low back pain, and at no time did he report sleep or breathing problems or that he was being seen for such disorder by an outside physician.  See also August 2002 claim of the appellant (indicating that that Veteran had breathing problems on active duty between 1975 and 1980, and was treated in 1982 soon after discharge); September 2003 statement of the appellant (indicating that the Veteran was treated after service).  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eyewitness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest.  However, while the appellant, as well as the others offering lay statements, are competent to provide continuity of symptomatology, as noted above, it is also necessary to show that they are credible in their assertions.  In this regard the Board notes that there are contradictions between the lay testimony offered in this instance and the objective evidence of record.  As stated above, there are discrepancies in the timeline with regard to when the Veteran received treatment for his various ailments.  The Board acknowledges that over time memory may not be accurate.  For instance, the absence of any notation at the time of the Veteran's gastroplasty of any treatment regarding breathing issues or sleep disorders and related treatment tend to be strong evidence against the credibility of current statements of breathing and sleep problems since the late 1970's and especially against the private treating physician's statements about the Veteran being treated for sleep problems in the late 1970s.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).  It is reasonable to assume that if the Veteran were being treated for sleep apnea and/or breathing problems and was to undergo major surgery, in part to solve the sleep problems, that both a history of treatment and current treatment would have been reported.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  However, as noted, in adjudicating the claims, the Board must evaluate the credibility of the lay statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board finds that based on the foregoing, the credibility of the lay statements regarding symptoms in service are greatly diminished.

Additionally the Board notes that while the appellant, and her children, are competent to report their own experiences, they do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for sleep apnea, or to state whether sleep apnea was related to the Veteran's active duty service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard the Board notes the record indicates that the Veteran had both sleep apnea and respiratory issues; however, neither the appellant nor the other lay witnesses are competent to distinguish between the symptomatology associated with the Veteran's sleep apnea and that of any other respiratory issues that might have existed.  As noted above, the two separate disorders seem to be used interchangeably in the lay testimony.  

Similarly, the statement of the nurse who knew the Veteran for twenty years prior to his death is of limited probative weight in light of the contemporaneous records noted above.  There is no dispute that the Veteran reported a history of problems with breathing and sleep for six months prior to his 1982 surgery; however, the record is conspicuously absent for such prior to that.  Further, she does not purport to relate any observed respiratory problems to the Veteran's military service.

Finally with regard to the letters from the Veteran's treating physician, the Board notes that the August 2007 letter stated that the Veteran had sleep disorders that were exacerbated by the Veteran's tour of duty in Korea.  As noted above, the Veteran's service treatment records are absent any complaints regarding sleep disorders while on active duty service.  The records indicated that the Veteran was under observation regarding his weight control and that he sought treatment for various other ailments, but there are no complaints for either sleep problems or respiratory issues.  The private physician stated in his letter that he was treating the Veteran in the late 1970s and while the Veteran was indeed back from Korea by the end of 1977 as indicated in the service treatment records, he was not discharged from the military until 1980, and the appellant has reported that the Veteran began private treatment after service and was treated at the dispensary while on active duty.  The Board finds that the private examiner's recollections and opinions are of limited probative value.  There are extensive service treatment records that document a host of disorders during service but no report of breathing or sleep problems and especially "significant" breathing problems upon the Veteran's return from Korea as the private examiner described; and post-service, the 1982 hospitalization and surgery records are notably absent for any indication of sleep/breathing problems or indeed, even a history of treatment for such, earlier than six months prior to that surgery.  Therefore, greater weight is being accorded those contemporaneous records.

While the Board notes that the VA examiner was unable to provide a definitive opinion without resorting to speculation, the Board still finds that the opinion rendered by the VA examiner is of greater probative weight.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In this regard the Board notes that the VA examiner reviewed the file in its entirety, to include the lay statements and the Veteran's service treatment records.  There is no indication that the Veteran's private treating physician had access to the Veteran's claims folder.  Additionally, as noted above, there are discrepancies in the private physician's timeline.  After weighing all the evidence, the Board finds greater probative value in the January 2011 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the appellant's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The January 2011 VA examiner did not find that the Veteran's sleep apnea was related to his active duty service.  As such, the Board notes that none of the causes, primary or otherwise, of the Veteran's death are related to his active duty service.  

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the present case, the competent and most probative medical evidence fails to show any link between the Veteran's active duty service and the adult respiratory distress syndrome, due to pneumonia, with contributing but not related factors of obesity and sleep apnea, that caused his death.  As for whether the competent evidence demonstrates that the Veteran's death was directly due to military service, the preponderance of the evidence is against such a finding.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


